Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an amendment filed on 03/27/2022. Status of Claims 19-36 are:

** Claims 19-36 are pending in this Office Action.
** Claims 19, 25, and 31 are amended.


Response to Arguments
 2. 	Applicant’s arguments filed in the amendment filed 03/27/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Prior Art
3.   	 U. S. Patent Pub No. 8279974 B1, issues to Husted et al., (hereinafter Husted)

Priority
4. 	Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.


Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6. 	Claims 19, 20, 22, 24, 25, 28, 31, 32, and 34 are rejected on the ground of nonstatutory obviousness-type double  patenting as being unpatentable over claims 1, 2, 11, 5, 6, 9 and 11 of U.S. Patent No. 10644819 B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because:


Instant Application No.: 16832151
US Patent No.: US 10644819 B2
19.  A method for a user equipment (UE) to perform carrier aggregation (CA), 
the method comprising: receiving channel candidate information of a secondary 
cell that uses an unlicensed frequency band from a base station;  transmitting 
channel state information associated with one or more channels, which are 
generated using the channel candidate information;  and adding, as the 
secondary cell, a channel that the base station selects based on the channel 
state information, wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator and wherein the secondary cell is selected based on the channel state information and a predetermined threshold value.


20.  The method as claimed in claim 19, wherein the channel candidate information includes at least one of unlicensed frequency band information 
associated with each of the one or more channels, information associated with 
the number of channel candidates, and channel candidate list information, 
wherein the channel candidate information is received through a high layer signaling of a primary cell.
1.  A method for a user equipment (UE) to perform carrier aggregation (CA), 
the method comprising: receiving channel candidate information of a secondary 
cell that uses an unlicensed frequency band from a base station;  receiving a 
reference signal of the secondary cell transmitted through one or more channels 
of the unlicensed frequency band from the base station;  transmitting channel 
state information associated with the one or more channels, which are generated 
using the channel candidate information;  and adding, as the secondary cell, an 
unlicensed band channel that the base station selects based on the channel 
state information, wherein the reference signal of the secondary cell is a cell 
specific reference signal generated using physical cell identification 
information that is configured for the secondary cell and is independent of 
physical cell identification information of a primary cell, wherein the channel 
state information includes i) a received signal strength indicator associated 
with each of the one or more channels and ii) information on whether each of 
the one or more channels is used, determined by the received signal strength 
indicator, wherein the channel candidate information includes at least one of 
unlicensed frequency band information associated with each of the one or more 
channels, information associated with the number of channel candidates, and 
channel candidate list information, and wherein the channel candidate 
information is received through a high layer  signaling of the primary cell.






22.  The method as claimed in claim 19, further comprising: transmitting at least one of channel information of a primary cell and reference signal measurement information associated with the secondary cell, wherein the base 
station selects a channel of the secondary cell by further using location 
information of the UE which is calculated based on at least one of the channel information of the primary cell and the reference signal measurement information associated with the secondary cell. 

2.  The method as claimed in claim 1, further comprising: transmitting at least one of channel information of the primary cell and reference signal measurement information associated with the secondary cell, wherein the base 
station selects the unlicensed band channel to be added as the secondary cell, 
by further using location information of the UE which is calculated based on at 
least one of the channel information of the primary cell and the reference 
signal measurement information associated with the secondary cell.


24.  The method as claimed in claim 19, wherein the channel candidate information further includes at least one of transmission power information of a secondary cell reference signal, transmission location information, and 
transmission period information. 
 

11.  The UE as claimed in claim 9, wherein the channel candidate 
information further includes at least one of transmission power information of 
a secondary cell reference signal, transmission location information, and 
transmission period information.
25.  A method for a base station to configure carrier aggregation (CA), the 
method comprising: transmitting, to a user equipment (UE), channel candidate information of a secondary cell that uses an unlicensed frequency band;  
receiving channel state information associated with one or more channels, which 
are generated based on the channel candidate information;  and additionally, configuring a channel having the smallest signal interference as a secondary 
cell of the UE, based on the channel state information, wherein the channel 
state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator and wherein the secondary cell is selected based on the channel state information and a predetermined threshold value.
5.  A method for a base station to configure carrier aggregation (CA), the 
method comprising: transmitting, to a user equipment (UE), channel candidate 
information of a secondary cell that uses an unlicensed frequency band;  
transmitting, through one or more channels of the unlicensed frequency band, a 
reference signal of the secondary cell to the UE;  receiving channel state 
information associated with the one or more channels, which are generated based 
on the channel candidate information;  and additionally, configuring an 
unlicensed band channel having the smallest signal interference as a secondary 
cell of the UE, based on the channel state information, wherein the reference 
signal of the secondary cell is a cell specific reference signal generated 
using physical cell identification information that is configured for the 
secondary cell and is independent of physical cell identification information 
of a primary cell, wherein the channel state information includes i) a received 
signal strength indicator associated with each of the one or more channels and 
ii) information on whether each of the one or more channels is used, determined 
by the received signal strength indicator, wherein the channel candidate 
information includes at least one of unlicensed frequency band information 
associated with each of the one or more channels, information associated with 
the number of channel candidates, and channel candidate list information, and 
wherein the channel candidate information is received through a high layer 
signaling of the primary cell.
28.  The method as claimed in claim 25, further comprising: receiving channel 
information of a primary cell or reference signal measurement information 
associated with the secondary cell;  and calculating location information of 
the UE based on at least one of the channel information of the primary cell and 
the reference signal measurement information associated with the secondary 
cell, wherein a channel that is additionally configured as the secondary cell 
is selected based on the channel state information and the location information 
of the UE.
6.  The method as claimed in claim 5, further comprising: receiving channel 
information of the primary cell or reference signal measurement information 
associated with the secondary cell;  and calculating location information of 
the UE based on at least one of the channel information of the primary cell and 
the reference signal measurement information associated with the secondary 
cell, wherein the unlicensed band channel that is additionally configured as 
the secondary cell is selected based on the channel state information and the 
location information of the UE.
31.  A user equipment (UE) that performs carrier aggregation, the UE 
comprising: a receiving unit configured to receive, from a base station, 
channel candidate information of a secondary cell that uses an unlicensed 
frequency band;  a transmitting unit configured to transmit channel state 
information associated with one or more channels, which are generated using the 
channel candidate information;  and a controller configured to add, as the 
secondary cell, a channel that the base station selects based on the channel 
state information, wherein the channel state information includes information 
on whether each of the one or more channels is used, wherein the information on 
whether each of the one or more channels is used is determined based on a 
signal strength of each of the one or more channels, and wherein the secondary 
cell is selected based on the channel state information and a predetermined 
threshold value.
32.  The UE as claimed in claim 31, wherein the channel candidate information 
includes at least one of unlicensed frequency band information associated with 
each of the one or more channels, information associated with the number of 
channel candidates, and channel candidate list information, wherein the channel candidate information is received through a high layer signaling of a primary cell.
9.  A user equipment (UE) that performs carrier aggregation, the UE 
comprising: a receiving unit configured to receive, from a base station, 
channel candidate information of a secondary cell that uses an unlicensed 
frequency band and to receive a reference signal of the secondary cell 
transmitted through one or more channels of the unlicensed frequency band from 
the base station;  a transmitting unit configured to transmit channel state 
information associated with the one or more channels, which are generated using 
the channel candidate information;  and a controller configured to add, as the 
secondary cell, an unlicensed band channel that the base station selects based 
on the channel state information, wherein the reference signal of the second 
cell is a cell specific reference signal generated using physical cell 
identification information that is configured for the secondary cell and is 
independent of physical cell identification information of a primary cell, and 
wherein the channel state information includes i) a received signal strength 
indicator associated with each of the one or more channels and ii) information 
on whether each of the one or more channels is used, determined by the received 
signal strength indicator.
34.  The UE as claimed in claim 31, wherein the transmitting unit further 
transmits channel information of a primary cell or reference signal measurement 
information associated with the secondary cell, wherein the base station 
selects a channel of the secondary cell by further using location information 
of the UE that is calculated based on at least one of the channel information 
of the primary cell and the reference signal measurement information associated 
with the secondary cell.
11.  The UE as claimed in claim 9, wherein the channel candidate 
information further includes at least one of transmission power information of 
a secondary cell reference signal, transmission location information, and 
transmission period information.


Claim Rejections - 35 USC § 103  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.  Claims 19-21, 23, 25-27, 29, 31-33 and 35 are rejected under 35 U.S.C. 103 as being
unpatentable over US 20150296486 Al to Park et al., (hereinafter Park) in view of US
20150223244 Al to Tabet et al., (hereinafter Tabet), and US 8279974 B1 to Husted et al., (hereinafter Husted).

Regarding claim 19, a method for a user equipment (UE) to perform carrier aggregation (CA), 
the method comprising:

 receiving channel candidate information of a secondary 
cell that uses an unlicensed frequency band from a base station; 
(Park: See Fig. 7 #702, and para[0016]-[0018], for UE receiving from an eNB “sCellToAddModList-r10” IE, which includes “downlink carrier frequency” information element (IE) (i.e., channel candidate information) and “physical cell identifier” information element (IE), for adding, or aggregating a secondary cell (SCell) that is on an unlicensed carrier frequency. See also, para[0037]-[0039] for when carrier aggregation of a UE is configured, one or more secondary cells (SCells) may be configured to form together with the PCell.)


adding, as the secondary cell, a channel that the base station selects based on the channel 
state information, 
(Park: See para[0127]-[0128] for UE obtaining (i.e., adding/configuring ) the absolute radio frequency channel number (ARFCN) of the SCell from the “downlink carrier frequency” IE, which is sent by eNB. See para[0016]-[0018], for UE receiving from an eNB “sCellToAddModList-r10” TE, which includes “downlink carrier frequency” information element (IE) (i.e., channel candidate information) and “physical cell identifier” information element (IE), for adding, or aggregating a secondary cell (SCell) that is on an unlicensed carrier frequency.)


Although Park teaches channel state information (CSD) is used for communication purposes between UE and BS (Park: See para[006]), however Park does not seem to explicitly disclose UE providing channel feedback (1.e., channel state information) to the BS, on channels received and provided to UE by BS, as understood in:

transmitting channel state information associated with one or more channels, which are 
generated using the channel candidate information;  and 

wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator, and 

wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 

However, in a similar field, Tabet teaches:

transmitting channel state information associated with one or more channels, which are 
generated using the channel candidate information;  and 
(Tabet: See para[0081]-[0082] teaches,  BS providing channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback, back to the BS with respect to such list of potential channels (i.e., used/unused and/or available channels) of the unlicensed frequency band.)

wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 
(Tabet: See para[0079]-[0080], for if RSSI is higher than a certain threshold, then the channel is occupied (i.e., non-interference free).  It is understood that a non-occupied channel which is selected has less RSSI than a certain threshold in order to avoid interference)


Park teaches system and methods for carrier aggregation of UE to operate with two different cells, wherein a UE receives from eNB “downlink carrier frequency” IE and obtains the absolute radio frequency channel number (ARFCN) of the SCell and determines if the channel is unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet: See para[0081]-[0082])

It would have been obvious to one of ordinary skill in the art at the time of invention to have included feedback reporting, as taught by Tabet, with the system of Park, in order to benefit from having a UE with the enhanced ability of being able to provide certain channel information feedback to the BS. (Tabet: See para[0081]-[0082])

Although Park in view of Tabet teaches that the feedback information (i.e., channel state information) includes a list of channels, wherein BS provides channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback back to the BS with respect to such list of potential channels (i.e., used/unused channels) of the unlicensed frequency band, (Tabet: See para[0081]-[0083]) however, they do not seem to explicitly disclose that the channel state information includes a variety of information about received signals and the state of the channel (i.e., channel usage, etc), as understood in:

wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator


However, in a similar field, Husted, teaches that “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


It would have been obvious to one of ordinary skill in the art at the time of invention to have included channel state information having a variety of information, as taught by Husted, with the system of Park in view of Tabet, in order to benefit from the enhancements of having a channel state information, that has or includes a variety of information about received signals and the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)




Regarding claim 20, the method as claimed in claim 19, wherein the channel candidate 
information includes at least one of unlicensed frequency band information 
associated with each of the one or more channels, information associated with 
the number of channel candidates, and channel candidate list information, 
wherein the channel candidate information is received through a high layer 
signaling of a primary cell. 
 (Park: See Fig. 7 #702, and para[0016]-[0018], for UE receiving from an eNB “sCellToAddModList-r10” IE, which includes “downlink carrier frequency” information element (IE) (i.e., channel candidate information), and para[0127]-[0128], for UE obtaining the absolute radio frequency channel number (ARFCN) of the SCell from the “downlink carrier frequency” IE, which is sent by eNB, and determine if it is unlicensed frequency or not.)


Regarding claim 21, the method as claimed in claim 19, wherein the channel state information 
includes signal strength information. 
 (Tabet: See para[0081]-[0082] teaches,  BS providing channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback, back to the BS with respect to such list of potential channels (i.e., used/unused and/or available channels) of the unlicensed frequency band.  It is understood that channel state information (feedback provided) includes RSSI of channels.)


Regarding claim 23, the method as claimed in claim 19, further comprising: receiving a 
reference signal of the secondary cell from the base station, wherein the 
reference signal of the secondary cell is a cell specific reference signal that 
is transmitted in a channel of the unlicensed frequency band by using physical 
cell identification information that is the same as that of the primary cell. 
 (Park: See para[0062] for cell-specific reference signals being used by eNB to transmit data
to UE, and Fig. 7 #714, and para[0073] for UE SCell (i.e., Secondary Cell) acquisition
module, may apply the PCI (i.e., physical layer cell ID ) as a parameter for physical
channels or signals on the SCell. The physical channels may include one or more of the
reference signals and synchronization signals and wherein the reference signals may
include cell-specific reference signals (CRS)).


Regarding claim 25, a method for a base station to configure carrier aggregation (CA), the 
method comprising:

 transmitting, to a user equipment (UE), channel candidate 
information of a secondary cell that uses an unlicensed frequency band; 

 (Park: See Fig. 7 #702, and para[0016]-[0018], for UE receiving from an eNB “sCellToAddModList-r10” IE, which includes “downlink carrier frequency” information element (IE) (i.e., channel candidate information) and “physical cell identifier” information element (IE), for adding, or aggregating a secondary cell (SCell) that is on an unlicensed carrier frequency. See also, para[0037]-[0039] for when carrier aggregation of a UE is configured, one or more secondary cells (SCells) may be configured to form together with the PCell.)



Although Park teaches channel state information (CSD) is used for communication purposes between UE and BS (Park: See para[006]), however Park does not seem to explicitly disclose UE providing channel feedback (1.e., channel state information) to the BS, on channels received and provided to UE by BS, as understood in:

receiving channel state information associated with one or more channels, which 
are generated based on the channel candidate information;  and


 additionally, configuring a channel having the smallest signal interference as a secondary 
cell of the UE, based on the channel state information, 

wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator








wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 

However, in a similar field, Tabet teaches:

 receiving channel state information associated with one or more channels, which 
are generated based on the channel candidate information;  and
(Tabet: See para[0081]-[0082] teaches,  BS providing channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback, back to the BS with respect to such list of potential channels (i.e., used/unused and/or available channels) of the unlicensed frequency band.)

additionally, configuring a channel having the smallest signal interference as a secondary 
cell of the UE, based on the channel state information, wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 
(Tabet: See para[0079]-[0080], for if RSSI is higher than a certain threshold, then the channel is occupied (i.e., non-interference free).  It is understood that a non-occupied channel which is selected has less RSSI than a certain threshold in order to avoid interference)



Park teaches system and methods for carrier aggregation of UE to operate with two different cells, wherein a UE receives from eNB “downlink carrier frequency” IE and obtains the absolute radio frequency channel number (ARFCN) of the SCell and determines if the channel is unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet: See para[0081]-[0082])

It would have been obvious to one of ordinary skill in the art at the time of invention to have included feedback reporting, as taught by Tabet, with the system of Park, in order to benefit from having a UE with the enhanced ability of being able to provide certain channel information feedback to the BS. (Tabet: See para[0081]-[0082])

Although Park in view of Tabet teaches that the feedback information (i.e., channel state information) includes a list of channels, wherein BS provides channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback back to the BS with respect to such list of potential channels (i.e., used/unused channels) of the unlicensed frequency band, (Tabet: See para[0081]-[0083]) however, they do not seem to explicitly disclose that the channel state information includes a variety of information about received signals and the state of the channel (i.e., channel usage, etc), as understood in:

wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator


However, in a similar field, Husted, teaches that “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


It would have been obvious to one of ordinary skill in the art at the time of invention to have included channel state information having a variety of information, as taught by Husted, with the system of Park in view of Tabet, in order to benefit from the enhancements of having a channel state information, that has or includes a variety of information about received signals and the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)



Regarding claim 26, the method as claimed in claim 25, wherein the channel candidate 
information includes at least one of unlicensed frequency band information 
associated with each of the one or more channels, information associated with 
the number of channel candidates, and channel candidate list information, 
wherein the channel candidate information is transmitted through a high layer 
signaling of a primary cell. 
 (Park: See Fig. 7 #702, and para[0016]-[0018], for UE receiving from an eNB “sCellToAddModList-r10” IE, which includes “downlink carrier frequency” information element (IE) (i.e., channel candidate information), and para[0127]-[0128], for UE obtaining the absolute radio frequency channel number (ARFCN) of the SCell from the “downlink carrier frequency” IE, which is sent by eNB, and determine if it is unlicensed frequency or not.)

Regarding claim 27, the method as claimed in claim 25, wherein the channel state information 
includes at least one of information associated with whether each of the one or 
more channels is used and signal strength information.
(Tabet: See para[0081]-[0082] teaches,  BS providing channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback, back to the BS with respect to such list of potential channels (i.e., used/unused and/or available channels) of the unlicensed frequency band.  It is understood that channel state information (feedback provided) includes RSSI of channels.)


Regarding claim 29, the method as claimed in claim 25, further comprising: transmitting, to 
the UE, a reference signal of the secondary cell, wherein the reference signal 
of the secondary cell is a cell specific reference signal that is transmitted 
in a channel of the unlicensed frequency band by using physical cell 
identification information that is the same as that of the primary cell. 
 (Park: See para[0062] for cell-specific reference signals being used by eNB to transmit data
to UE, and Fig. 7 #714, and para[0073] for UE SCell (i.e., Secondary Cell) acquisition
module, may apply the PCI (i.e., physical layer cell ID ) as a parameter for physical
channels or signals on the SCell. The physical channels may include one or more of the
reference signals and synchronization signals and wherein the reference signals may
include cell-specific reference signals (CRS)).

Regarding claim 31, a user equipment (UE) that performs carrier aggregation, the UE 
comprising: 

a receiving unit configured to receive, from a base station, 
channel candidate information of a secondary cell that uses an unlicensed 
frequency band;  
(Park: See Fig. 7 #702, and para[0016]-[0018], for UE receiving from an eNB “sCellToAddModList-r10” IE, which includes “downlink carrier frequency” information element (IE) (i.e., channel candidate information) and “physical cell identifier” information element (IE), for adding, or aggregating a secondary cell (SCell) that is on an unlicensed carrier frequency. See also, para[0037]-[0039] for when carrier aggregation of a UE is configured, one or more secondary cells (SCells) may be configured to form together with the PCell.)

Although Park teaches channel state information (CSD) is used for communication purposes between UE and BS (Park: See para[006]), however Park does not seem to explicitly disclose UE providing channel feedback (1.e., channel state information) to the BS, on channels received and provided to UE by BS, as understood in:


a transmitting unit configured to transmit channel state information associated with one or more channels, which are generated using the channel candidate information;  and 

a controller configured to add, as the secondary cell, a channel that the base station selects based on the channel state information, 

wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator, and


wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 

However, in a similar field, Tabet teaches:

 a transmitting unit configured to transmit channel state information associated with one or more channels, which are generated using the channel candidate information;  and 
(Tabet: See para[0081]-[0082] teaches,  BS providing channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback, back to the BS with respect to such list of potential channels (i.e., used/unused and/or available channels) of the unlicensed frequency band.)


a controller configured to add, as the secondary cell, a channel that the base station selects based on the channel state information, wherein the secondary cell is selected based on the channel state information and a predetermined threshold value. 
(Tabet: See para[0079]-[0080], for if RSSI is higher than a certain threshold, then the channel is occupied (i.e., non-interference free).  It is understood that a non-occupied channel which is selected has less RSSI than a certain threshold in order to avoid interference)

Park teaches system and methods for carrier aggregation of UE to operate with two different cells, wherein a UE receives from eNB “downlink carrier frequency” IE and obtains the absolute radio frequency channel number (ARFCN) of the SCell and determines if the channel is unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RSSI of those channels, and provides feedback to the BS with respect to such list of potential channels of the unlicensed frequency bands. (Tabet: See para[0081]-[0082])

It would have been obvious to one of ordinary skill in the art at the time of invention to have included feedback reporting, as taught by Tabet, with the system of Park, in order to benefit from having a UE with the enhanced ability of being able to provide certain channel information feedback to the BS. (Tabet: See para[0081]-[0082])

Although Park in view of Tabet teaches that the feedback information (i.e., channel state information) includes a list of channels, wherein BS provides channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell), and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback back to the BS with respect to such list of potential channels (i.e., used/unused channels) of the unlicensed frequency band, (Tabet: See para[0081]-[0083]) however, they do not seem to explicitly disclose that the channel state information includes a variety of information about received signals and the state of the channel (i.e., channel usage, etc), as understood in:

wherein the channel state information includes i) a received signal strength indicator associated with each of the one or more channels and ii) information on whether each of the one or more channel is used, determined by the received signal strength indicator



However, in a similar field, Husted, teaches that “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


It would have been obvious to one of ordinary skill in the art at the time of invention to have included channel state information having a variety of information, as taught by Husted, with the system of Park in view of Tabet, in order to benefit from the enhancements of having a channel state information, that has or includes a variety of information about received signals and the state of the channel. (Husted: See Abstract and Col. 9, lines 60-67)




Regarding claim 32, the UE as claimed in claim 31, wherein the channel candidate information 
includes at least one of unlicensed frequency band information associated with 
each of the one or more channels, information associated with the number of 
channel candidates, and channel candidate list information, wherein the channel 
candidate information is received through a high layer signaling of a primary 
cell. 
(Park: See Fig. 7 #702, and para[0016]-[0018], for UE receiving from an eNB “sCellToAddModList-r10” IE, which includes “downlink carrier frequency” information element (IE) (i.e., channel candidate information), and para[0127]-[0128], for UE obtaining the absolute radio frequency channel number (ARFCN) of the SCell from the “downlink carrier frequency” IE, which is sent by eNB, and determine if it is unlicensed frequency or not.)

 
Regarding claim 33, the UE as claimed in claim 31, wherein the channel state information 
includes at least one of information associated with whether each of the one or 
more channels is used and signal strength information. 
 (Tabet: See para[0081]-[0082] teaches,  BS providing channels to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE performs one or more measurements such as signal strength/RSSI of channels, and provides feedback, back to the BS with respect to such list of potential channels (i.e., used/unused and/or available channels) of the unlicensed frequency band.  It is understood that channel state information (feedback provided) includes RSSI of channels.)

 
Regarding claim 35, the UE as claimed in claim 31, wherein the receiving unit further receives 
a reference signal of the secondary cell from the base station, wherein the 
reference signal of the secondary cell is a cell specific reference signal that 
is transmitted in a channel of the unlicensed frequency band by using physical 
cell identification information that is the same as that of the primary cell. 
 
(Park: See para[0062] for cell-specific reference signals being used by eNB to transmit data
to UE, and Fig. 7 #714, and para[0073] for UE SCell (i.e., Secondary Cell) acquisition
module, may apply the PCI (i.e., physical layer cell ID ) as a parameter for physical
channels or signals on the SCell. The physical channels may include one or more of the
reference signals and synchronization signals and wherein the reference signals may
include cell-specific reference signals (CRS)).



9.  	Claims 22, 28 and 34 are rejected under 35 U.S.C 103 as being unpatentable over Park in view of Tabet, Husted, and in further view of US 20120208541 A1 to Luo et al., (hereinafter Luo)

Regarding claim 22, the method as claimed in claim 19, further comprising: 

transmitting at least one of channel information of a primary cell and reference signal 
measurement information associated with the secondary cell, 
(Tabet: See para[00Sl]-[0082] for BS providing channels to UE, via the primary cell
(PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE
performs one or more measurements such as RSSI of channels, and provides feedback
back to the BS with respect to such list of potential channels of the unlicensed frequency
band.)

Although Park in view of Tabet teaches BS performs cross-carriers scheduling to
schedule/allocate secondary cell resources to the UE (e.g., UE in the cell) if the cell in the
unlicensed frequency band is a secondary cell, (Tabet: See para[0087]), however, they do not seem to determined location information of UE is being calculated and determined based on CSI,
as understood in:

wherein the base station selects a channel of the secondary cell by further using location 
information of the UE which is calculated based on at least one of the channel 
information of the primary cell and the reference signal measurement 
information associated with the secondary cell. 

However, in a similar field, Luo in para[0007] teaches that a base station (BS) of a cell receives
a channel state information (CSI) feedback from UE, and based on CSI feedback, it selects an
antenna port (i.e., a channel), and further determines to update the selection of the antenna port
(i.e., channel) based in part on a change in location of the UE. As such, it is understood that an
antenna selection (i.e., a channel selection) of a cell used for communication purposes can be
based on CSI feedback and location of the UE transmitting the CSI feedback.

Park teaches system and methods for carrier aggregation of UE to operate with two different
cells, wherein a UE receives from eNB "downlink carrier frequency" IE and obtains the absolute
radio frequency channel number (ARFCN) of the SCell and determines if the channel is
unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels
to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell
or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RS SI of those channels, and provides feedback to the BS with respect to such list of
potential channels of the unlicensed frequency bands. (Tabet: See para[00Sl]-[0082])

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


Luo teaches a BS being able to determine an antenna selection (i.e., a channel selection) for
communication purposes based on CSI feedback from UE and location of the UE. (Luo: See
para[0007])

It would have been obvious to one of ordinary skill in the art at the time of invention to
have included antenna selection (i.e., channel selection), as taught by Luo, with the system of
Park in view of Tabet, in order to benefit from having a BS that is able to
determine an antenna selection (i.e., a channel selection) for communication purposes, based on
CSI feedback from UE and the location of the UE. (Luo: See para[0007])

Regarding claim 28, the method as claimed in claim 25, further comprising: 

receiving channel information of a primary cell or reference signal measurement information 
associated with the secondary cell;  and 

(Tabet: See para[00Sl]-[0082] for BS providing channels to UE, via the primary cell
(PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE
performs one or more measurements such as RSSI of channels, and provides feedback
back to the BS with respect to such list of potential channels of the unlicensed frequency
band.)

Although Park in view of Tabet teaches BS performs cross-carriers scheduling to
schedule/allocate secondary cell resources to the UE (e.g., UE in the cell) if the cell in the
unlicensed frequency band is a secondary cell, (Tabet: See para[0087]), however, they do not seem to determined location information of UE is being calculated and determined based on CSI,
as understood in:

calculating location information of the UE based on at least one of the channel information of the primary cell and the reference signal measurement information associated with the secondary cell, wherein a channel that is additionally configured as the secondary cell 
is selected based on the channel state information and the location information 
of the UE. 

However, in a similar field, Luo in para[0007] teaches that a base station (BS) of a cell receives
a channel state information (CSI) feedback from UE, and based on CSI feedback, it selects an
antenna port (i.e., a channel), and further determines to update the selection of the antenna port
(i.e., channel) based in part on a change in location of the UE. As such, it is understood that an
antenna selection (i.e., a channel selection) of a cell used for communication purposes can be
based on CSI feedback and location of the UE transmitting the CSI feedback.

Park teaches system and methods for carrier aggregation of UE to operate with two different
cells, wherein a UE receives from eNB "downlink carrier frequency" IE and obtains the absolute
radio frequency channel number (ARFCN) of the SCell and determines if the channel is
unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels
to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell
or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RS SI of those channels, and provides feedback to the BS with respect to such list of
potential channels of the unlicensed frequency bands. (Tabet: See para[00Sl]-[0082])

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


Luo teaches a BS being able to determine an antenna selection (i.e., a channel selection) for
communication purposes based on CSI feedback from UE and location of the UE. (Luo: See
para[0007])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to
have included antenna selection (i.e., channel selection), as taught by Luo, with the system of
Park in view of Tabet, Husted, in order to benefit from having a BS that is able to
determine an antenna selection (i.e., a channel selection) for communication purposes, based on
CSI feedback from UE and the location of the UE. (Luo: See para[0007])

Regarding claim 34, the UE as claimed in claim 31, wherein the transmitting unit further 
transmits channel information of a primary cell or reference signal measurement 
information associated with the secondary cell, 
(Tabet: See para[00Sl]-[0082] for BS providing channels to UE, via the primary cell
(PCell), for the cell in unlicensed frequency band (i.e., secondary cell or SCell) and UE
performs one or more measurements such as RSSI of channels, and provides feedback
back to the BS with respect to such list of potential channels of the unlicensed frequency
band.)

Although Park in view of Tabet teaches BS performs cross-carriers scheduling to
schedule/allocate secondary cell resources to the UE (e.g., UE in the cell) if the cell in the
unlicensed frequency band is a secondary cell, (Tabet: See para[0087]), however, they do not seem to determined location information of UE is being calculated and determined based on CSI,
as understood in:


wherein the base station selects a channel of the secondary cell by further using location information of the UE that is calculated based on at least one of the channel information 
of the primary cell and the reference signal measurement information associated 
 with the secondary cell.

However, in a similar field, Luo in para[0007] teaches that a base station (BS) of a cell receives
a channel state information (CSI) feedback from UE, and based on CSI feedback, it selects an
antenna port (i.e., a channel), and further determines to update the selection of the antenna port
(i.e., channel) based in part on a change in location of the UE. As such, it is understood that an
antenna selection (i.e., a channel selection) of a cell used for communication purposes can be
based on CSI feedback and location of the UE transmitting the CSI feedback.

Park teaches system and methods for carrier aggregation of UE to operate with two different
cells, wherein a UE receives from eNB "downlink carrier frequency" IE and obtains the absolute
radio frequency channel number (ARFCN) of the SCell and determines if the channel is
unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels
to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell
or SCell), and then the UE performs one or more measurements on those channels, such as signal strength/RS SI of those channels, and provides feedback to the BS with respect to such list of
potential channels of the unlicensed frequency bands. (Tabet: See para[00Sl]-[0082])

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


Luo teaches a BS being able to determine an antenna selection (i.e., a channel selection) for
communication purposes based on CSI feedback from UE and location of the UE. (Luo: See
para[0007])

It would have been obvious to one of ordinary skill in the art at the time of invention to
have included antenna selection (i.e., channel selection), as taught by Luo, with the system of
Park in view of Tabet, Husted, in order to benefit from having a BS that is able to
determine an antenna selection (i.e., a channel selection) for communication purposes, based on
CSI feedback from UE and the location of the UE. (Luo: See para[0007])


10.  Claims 24, 30, and 36 are rejected under 35 U.S.C 103 as being unpatentable over Park in view of Tabet, Husted, and in further view of US 20140375505 A1 to Anderson et al., (hereinafter Anderson)

Regarding claim 24, Park in view of Tabet, Husted  teaches the method as claimed in claim 19, however, they do not seem to explicitly disclose:

wherein the channel candidate information further includes at least one of transmission power information of a secondary cell reference signal, transmission location information, and 
transmission period information. 

However, in a similar field, Anderson in para[0016] teaches that a channel list specifies and
contains channel frequency, and transmitter location (i.e., transmission location information). It is understood that other information can also be included in a channel list.


Park teaches system and methods for carrier aggregation of UE to operate with two different
cells, wherein a UE receives from eNB "downlink carrier frequency" IE and obtains the absolute
radio frequency channel number (ARFCN) of the SCell and determines if the channel is
unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels
to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell
or SCell), and then the UE performs one or more measurements on those channels, such as signal
strength/RS SI of those channels, and provides feedback to the BS with respect to such list of
potential channels of the unlicensed frequency bands. (Tabet: See para[00Sl]-[0082])

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


Anderson teaches a channel list specifies and contains channel frequency, and transmitter
location (i.e., transmission location information) information. (Anderson: See para[0016])

It would have been obvious to one of ordinary skill in the art at the time of invention to
have included channel list, as taught by Anderson, with the teaching of Park in view of Tabet, Husted, in order to benefit from having a channel list that specifies transmitter location (i.e., transmission location information) information. (Anderson: See para[0016])
Regarding


Regarding claim 30, Park in view of Tabet, Husted teaches the method as claimed in claim 25, however, they do not seem to explicitly disclose:

wherein the channel candidate information further includes at least one of transmission power information of the secondary cell reference signal, transmission location information, and 
transmission period information. 

However, in a similar field, Anderson in para[0016] teaches that a channel list specifies and
contains channel frequency, and transmitter location (i.e., transmission location information). It is understood that other information can also be included in a channel list.

Park teaches system and methods for carrier aggregation of UE to operate with two different
cells, wherein a UE receives from eNB "downlink carrier frequency" IE and obtains the absolute
radio frequency channel number (ARFCN) of the SCell and determines if the channel is
unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels
to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell
or SCell), and then the UE performs one or more measurements on those channels, such as signal
strength/RS SI of those channels, and provides feedback to the BS with respect to such list of
potential channels of the unlicensed frequency bands. (Tabet: See para[00Sl]-[0082])

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


Anderson teaches a channel list specifies and contains channel frequency, and transmitter
location (i.e., transmission location information) information. (Anderson: See para[0016])

It would have been obvious to one of ordinary skill in the art at the time of invention to
have included channel list, as taught by Anderson, with the teaching of Park in view of Tabet, Husted, in order to benefit from having a channel list that specifies transmitter location (i.e., transmission location information) information. (Anderson: See para[0016])


Regarding claim 36.  Park in view of Tabet, Husted teaches the UE as claimed in claim 31, however, they do not seem to explicitly disclose:

wherein the channel candidate information further includes at least one of transmission power information of a secondary cell reference signal, transmission location information, and transmission period information.

However, in a similar field, Anderson in para[0016] teaches that a channel list specifies and
contains channel frequency, and transmitter location (i.e., transmission location information).  It is understood that other information can also be included in a channel list.

Park teaches system and methods for carrier aggregation of UE to operate with two different
cells, wherein a UE receives from eNB "downlink carrier frequency" IE and obtains the absolute
radio frequency channel number (ARFCN) of the SCell and determines if the channel is
unlicensed or not. (Park: See para[0016]-[0017], and para[0037])

Tabet teaches carrier aggregation of UE, wherein a base station (BS) provides certain channels
to UE, via the primary cell (PCell), for the cell in unlicensed frequency band (i.e., secondary cell
or SCell), and then the UE performs one or more measurements on those channels, such as signal
strength/RS SI of those channels, and provides feedback to the BS with respect to such list of
potential channels of the unlicensed frequency bands. (Tabet: See para[00Sl]-[0082])

Husted teaches “channel state information” can include a variety of information about received signals, such as RSSI, and the state of the channel (i.e., channel usage based on RSSI, etc). (Husted: See Abstract and Col. 9, lines 60-67)


Anderson teaches a channel list specifies and contains channel frequency, and transmitter
location (i.e., transmission location information) information. (Anderson: See para[0016])

It would have been obvious to one of ordinary skill in the art at the time of invention to
have included channel list, as taught by Anderson, with the teaching of Park in view of Tabet
and Husted, in order to benefit from having a channel list that specifies transmitter location (i.e., transmission location information) information. (Anderson: See para[0016])
Regarding



Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477